Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020 and 07/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 7, 9 to 12 and 14 to 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth (US 2005/0256533).
Regarding Claim 1:
Roth discloses an endoscopic tissue fastening device, comprising: a body having a first portion and a second portion arranged alongside the first portion, wherein the second portion extends distally of the first portion and terminates in a distal end face of the body (Figure 1, system 10 would be the endoscopic tissue fastening device, comprising folder assembly 12, that will be considered the body, with working body 28 as the first section and Pod assembly 16 located distally); and 
a tissue fastening assembly, having a fastening head with a proximal end and a distal end (Figure 1, fixation assembly 14 would be the tissue fastening assembly having stapler assembly 42 including flexible shaft 48), wherein the fastening head is deflectable at a location between the proximal end and the distal end of the fastening head (Figure 1, shaft 48 is flexible), wherein the tissue fastening assembly is 

Regarding Claim 2:
Roth discloses the lumen terminates proximally of the distal end face (Figure 1, the lumen 40 terminates proximally of the distal end face of the body, at the end of working body 28).

Regarding Claim 3:
Roth discloses that a cross- sectional shape of the first portion is circular, and wherein a cross-sectional shape of the second portion is D-shaped (Figures 1 and 2, the body comprises working body 28 and pod assembly 16 distal to working body 28, the cross section of the working body 24 is circular, Figure 19D 

Regarding Claim 4:
Roth discloses that the tissue fastening assembly includes a flexible configuration and a stabilized configuration (The flexible configuration would be the unfired configuration and the stabilized would be the firing configuration of the stapler).  

Regarding Claim 5:
Roth discloses that, in the articulated configuration of the body, the tissue fastening assembly is arranged in the flexible configuration (The stapler is inserted into the lumen 40 still unfired).  

Regarding Claim 6:
Roth discloses in the stabilized configuration, the fastening head of the tissue fastening assembly extends distally of the distal end face of body (Figures 13A to 13C, the stapler is extended beyond the distal head to be applied to the tissue).  

Regarding Claim 7:
Roth discloses that, in the stabilized configuration, the fastening head of the tissue fastening assembly is articulatable along an articulation joint proximal of the fastening head such that the central longitudinal 

Regarding Claim 9:
Roth discloses-28-Client Ref. No.: 19-0114US01Attorney Docket No.: 06530-0892-01000 a support positioned along the second portion of the body, wherein in the articulated configuration, a distal end of the tissue fastening assembly is received within the support (Figure 1, The stapler 42 is received into pod assembly 16).

Regarding Claim 10:
Roth discloses that at least a portion of the tissue fastening assembly is axially moveable relative to the support (Figure 1, The stapler 42 is inserted by the proximal end of lumen 40 and Figure 13A shows the stapler coming out axially from the support).

Regarding Claim 11:
Roth discloses that in the stabilized configuration, a flexible connection of the tissue fastening assembly is received within the support and is prevented from flexing by the support (Figure 13A, shows that the pod assembly limits the pivoting of the stapler on the plane shown).  

Regarding Claim 12:
Roth discloses that the tissue fastening assembly includes a sheath coupled to an articulation joint via a flexible connection, wherein the flexible connection includes at least one notch therein, and wherein tissue fastening assembly includes a staple cartridge distal of the articulation joint (Figures 1, 20A and 20B, paragraph 139, flexible shaft 48 will be considered the sheath connected to stapler 42, which includes cartridge 44, via pivot 396 to the end of flexible shaft).  

Regarding Claim 14:
Roth discloses a method of endoscopic tissue fastening, comprising: articulating an endoscopic tissue fastening device having a lumen with a tissue fastening assembly at least partially received within the 

Regarding Claim 15:
Roth discloses that during the articulating the endoscopic tissue fastening device, the tissue fastening assembly is arranged in the flexible configuration at a distal end of the tissue fastening device (The stapler is inserted into the lumen 40 still unfired).  

Regarding Claim 16: 
Roth discloses that in the stabilized configuration, articulating the tissue fastening cartridge relative to the endoscopic tissue fastening device (Figure 22A, the stapler can be articulated via pivot 396).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13 and 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2005/0256533) in view of Weller (US 2006/0151568).
Regarding Claims 8 and 13:
As discussed for Claims 1 and 8 Roth discloses the invention as Claimed.
Roth does not disclose the cartridge to be bendable along a joint of the staple cartridge.
Weller teaches a similar endoscopic tissue fastening device that includes flexible joints positioned between a proximal end and a distal end of a fastener cartridge of the tissue fastening head (Figures 19A and 19B, pivot members 404 on cavities 406) such that side-to-side motion is possible between the segments to define a curvature of the resulting cartridge. Moreover, because of the translational fit between pivot member 404 and cavity 406, the heights of different segments may be varied to define a curve in the height of the cartridge, cuts or notches not numbered can be observed to allow the cartridge to be curved. Note that the cartridge can be “bent” before it is fired, once the staples are pushed out of the cartridge into the tissue with the cartridge locked into the anvil all bending is prevented.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Roth the teachings of Weller and include pivot connections between a proximal end and a distal end of the fastener cartridge to change the curvature of the cartridge if it better suits the stapling operation or to change the height of the deck of the segments of the cartridge.

Regarding Claims 17 and 18:
Roth discloses an endoscopic tissue fastening device, comprising:-30-Client Ref. No.: 19-0114US01 Attorney Docket No.: 06530-0892-01000
a body extending between a proximal end and a distal end and including at least one lumen; and 
a tissue fastening assembly positioned within the at least one lumen of the body (Figures 1, system 10 includes folder assembly 12 comprises working body 28 with lumen 40 which holds fixation 
a sheath coupled to a tissue fastening head via a flexible connection (Figures 1, 20A and 20B, paragraph 139, flexible shaft 48 will be considered the sheath and stapler 42, the tissue fastening head pivotally connected via pivot 396 to the end of flexible shaft).
an articulation joint located at a proximal end of the tissue fastening head and a fastener cartridge (Figures 20A and 20B, rotational pivot 402) and fastener cartridge 44)
Roth does not disclose a flexible joint positioned between a proximal end and a distal end of a fastener cartridge of the tissue fastening head.
Weller teaches a similar endoscopic tissue fastening device that includes flexible joints positioned between a proximal end and a distal end of a fastener cartridge of the tissue fastening head (Figures 19A and 19B, pivot members 404 on cavities 406) such that side-to-side motion is possible between the segments to define a curvature of the resulting cartridge. Moreover, because of the translational fit between pivot member 404 and cavity 406, the heights of different segments may be varied to define a curve in the height of the cartridge, cuts or notches not numbered can be observed to allow the cartridge to be curved.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Roth the teachings of Weller and include pivot connections between a proximal end and a distal end of the fastener cartridge to change the curvature of the cartridge if it better suits the stapling operation or to change the height of the deck of the segments of the cartridge.

Regarding Claims 19 and 20:
Roth discloses that the body includes a first portion with a first cross-sectional shape and a second portion with a second cross-sectional shape different than the first cross-sectional shape, wherein the second portion is distal of the first portion and extends to a distal end face of the body (Figures 1 and 2, the body comprises working body 28 and pod assembly 16 distal to working body 28, the cross section of the working body 24 is circular, Figure 19D while the cross section of pod members 384 and 386 which .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Zemlok (US 2012/0193396) on Figures 14 to 16 discloses a cartridge made of segments with relative movement between each other and the jaws as part of a pressure sensor mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731